DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of Group II, waste vegetable oil, sodium hydroxide and water based drilling fluid with bentonite, in the reply filed on 7/6/20 is acknowledged.
Claims 1-5, 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/20.

Priority
As previously set forth: The claims have the priority date of the filing date of the instant application: 7/17/18

Response to Arguments/Amendment
Applicant argues Rosenberg teaches away from saponifying vegetable oil with a base to generate free fatty acids because the calcium soap of the composition causes the fatty acid to grease out.  Applicant argues Rosenberg teaches saponification to seriously interfere with the control of a drilling fluid and thus one would not be motivated to look at the methods of Rosenberg and modify them with Sutterlin.  Applicant argues 
The Examiner disagrees.  Rosenberg discloses the use of free fatty acids, or, fatty acid soaps, in his water based drilling fluid.  The Examiner is not adding anything new to the composition of Rosenberg.  The rejection below merely puts forth how said fatty acids or fatty acids soaps are manufactured.  How they are made is moot to the argument Applicant sets forth because Rosenberg, regardless of how they are made, adds them to his composition.  That they are known to grease out when calcium ions are present has nothing to do with the saponification process of making the fatty acids for addition to the fluid.  Rosenburg improves upon the water based drilling fluid comprising the free fatty acids by adding other elements such as dispersing agents to disperse any soaps that do form (Column 1 lines 65-70) but it is noted that these soaps that form have nothing to do with the methods of manufacturing the free fatty acids taught by Sutterlin that are initially added to the fluid.  Since Rosenburg includes fatty acids in his composition, use of such does not teach away or change the principle operation thereof.  It is unclear why the process of producing the fatty acids would interfere with the composition of Rosenberg since Sutterlin produces the exact product that Rosenburg adds to the composition (e.g. Sutterlin manufactures the fatty acid and fatty acid soaps that are disclosed to be used in Rosenburg).  As such Applicant’s arguments are not found persuasive.  Since Rosenburg and Sutterlin are not deficient, arguments drawn to Frost are also not persuasive.

Claim Rejections - 35 USC § 112

Rejection over Claim 7, and its dependents, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 3048538) in view of Sutterlin (US 9546342) and Trent (US 2383632).
Rosenberg discloses water based drilling fluid compositions (title).  The fluids comprise a lubricant such as a fatty acid having more than 8 carbon atoms and/or alkali metal soaps of those fatty acids (Column 1 lines 15-16).  They are added in amounts of 3% or less (Column 1 line 21) and though wt% or vol% is not disclosed they are presumed to be very similar since the fluid is water based.  The water based drilling fluid may comprise other additives such as bentonite (Column 2 line 9) and weighting agents (Column 2 line 16).
Rosenberg includes elements as set forth above but does not disclose how the fatty acid or fatty acid soaps are made.  Sutterlin discloses methods of treating soapstock to generate free fatty acids and/or derivatives thereof (abstract).  Sutterlin discloses that it is known to generate fatty acids from feedstocks such as vegetable oils 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Rosenberg the use of the saponification process of producing fatty acids and/or fatty acid soaps from vegetable oil, as taught by Sutterlin, since it is a recognized method in the art to produce the fatty acids of Rosenberg.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  Such is also merely the combination of prior art elements to yield predictable results and/or choosing from a finite number of identified solutions (e.g. there are a finite number of ways to obtain fatty acids or soaps thereof) with a reasonable expectation of success.  See MPEP 2143A,E.
Rosenberg and Sutterlin include elements as set forth above.  Sutterlin discloses wherein the saponification product (box 103 in the figure) can be separated into fatty acid soaps and glycerol via water washing (Column 12 line 67) but Sutterlin does not disclose the use of a brine for said water washing.
Trent discloses processes of treating fatty glycerides.  Trent discloses the known saponification process of forming fatty acid soap and glycerine, wherein the soap is then 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Sutterlin (and thus include in in the combination of Rosenburg and Sutterlin) the use of brine for the washing step to separate the fatty acids from glycerine, as taught by Trent, since this is another suitably known method to achieve the same end result.  Such is the combining of known methods to yield predictable results, or the simple substitution of one known element for another to obtain predictable results, or obvious to try since such would yield a reasonable expectation of success.  See MPEP 2143 I.A, IB, IE.  It is noted that though Trent is separating fatty acid esters from glycerol, one would expect the same effect (salting out) with the brine with the fatty acids of Sutterlin.
See Figure 1 of Sutterlin, after saponification (and via one of the separating steps, such as water washing of Column 12 lines 65-68), fatty acid soaps are separated from glycerol. Therein, the treating plant based material oil with a base to produce free fatty acid and glycerol is met in the saponification steps and the treating the mixture with .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Sutterlin and Trent in further view of Forest (US 2015/0144403).
Elements of this rejection are as previously set forth, amended to include Trent and reiterated below in italics.

Rosenberg, Sutterlin and Trent include elements as set forth above.  Rosenberg discloses the use of fatty acids and/or fatty acid soaps and Sutterlin discloses that these may be derived from vegetable oil.  They do not disclose deriving them from waste vegetable oil.
Forest discloses drilling fluids comprising estolide components (abstract).  The estolide is derived from a fatty acid [0071].  The fatty acid can be derived from renewable feedstocks such as plant oils (embracing the vegetable oil of Sutterlin) as well as waste and recycled fats and oils [0071].  Such would embrace the use of waste and recycled plant (e.g. vegetable) oils.  Forest thusly teaches these to be suitable for fatty acids used in drilling fluids (albeit in his invention they are further reacted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Rosenberg, Sutterlin and Trent the use of waste oils, such as waste vegetable oils, as taught by Forest, since they are recognized to be suitable sources of fatty acids for use in drilling fluids.  Further, one would recognize that there would be a cost benefit to using waste/recycled materials.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Elements above thusly meet the requirements of claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.